UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6805


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARION MAYS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:03-cr-00726-MBS-1)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marion Mays, Appellant Pro Se. Jane Barrett Taylor, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marion Mays appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in denying compassionate release

in this case. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard

of review); see also United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming

district court order denying compassionate release where “[t]he court’s rationale . . . was

both rational and legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently

explained its denial to allow for meaningful appellate review” (internal quotation marks

omitted)). We therefore affirm the district court’s order. United States v. Mays, No. 1:03-

cr-00726-MBS-1 (D.S.C. May 14, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2